Haug v Lenny's Catering, LLC (2018 NY Slip Op 02745)





Haug v Lenny's Catering, LLC


2018 NY Slip Op 02745


Decided on April 24, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 24, 2018

Acosta, P.J., Tom, Oing, Moulton, JJ.


6216 155693/14

[*1]Morgin Haug, Plaintiff-Respondent,
vLenny's Catering, LLC doing business as Lenny's Group, Defendant-Appellant, 66 West Associates LLC, et al., Defendants.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Manuel Mendez, J.), entered on or about June 15, 2016,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated April 6, 2018,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 24, 2018
CLERK